Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2007

USA v. Wilson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5403




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Wilson" (2007). 2007 Decisions. Paper 981.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/981


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 05-5403


                       UNITED STATES OF AMERICA, Appellee,

                                             v.

                             MAURICE WILSON, Appellant.



                         On Appeal from the United States District
                             Court for the District of New Jersey
                               (D.C. Criminal No. 05-CR-13-2)
                       District Judge: Honorable Garrett E. Brown, Jr.


                        Submitted Under Third Circuit LAR 34.1(a)
                                     March 9, 2007

       Before: SLOVITER and AMBRO, Circuit Judges, and POLLAK,* District Judge

                               (Opinion filed: June 8, 2007)



                                         OPINION


POLLAK, District Judge:

         This appeal follows Maurice Wilson’s criminal conviction and sentencing in the

United States District Court for the District of New Jersey. On June 21, 2005, pursuant to

   *
     Honorable Louis H. Pollak, Senior District Judge for the United States District Court
for the Eastern District of Pennsylvania, sitting by designation.
a plea agreement with the government, Wilson pled guilty to one count of conspiracy to

distribute, and to possess with the intent to distribute, cocaine, in violation of federal law.

See 21 U.S.C. §§ 841(a), 841(b)(1)(A), 846. On December 5, 2005,Wilson was

sentenced to a prison term of 130 months. On appeal Wilson contends that the 130-

month term was unreasonable and an abuse of the District Court’s sentencing discretion.

However, as part of his plea agreement with the government, Wilson waived his right to

appeal. Wilson does not challenge the validity of that waiver. Therefore, if it is apparent

that the waiver was knowing and voluntary, we will not exercise our jurisdiction to

review the merits of Wilson’s appeal. See United States v. Gwinnett, No. 06-1766, ---

F.3d ----, slip. op. at 6 (3d Cir. Apr. 26, 2007).

                                               I.

       Wilson’s plea agreement included a provision stating that he

       voluntarily waive[d] the right to file any appeal, any collateral attack, or any
       other writ or motion, including but not limited to an appeal under 18 U.S.C.
       § 3742 [sentencing appeals] or a motion under 28 U.S.C. § 2255 [petition
       for habeas corpus], which challenges the sentence imposed by the
       sentencing court if that sentence falls within or below the [United States
       Sentencing] Guidelines range that results from the agreed total Guidelines
       offense level of 34, if Maurice Wilson is found to be a career offender, and
       33, if Maurice Wilson is not found to be a career offender.

App. at 42–43 ¶ 7 (“Plea Agreement with Maurice Wilson”); see also id. ¶ 8 (“Both

parties reserve the right to oppose or move to dismiss any appeal . . . barred by the

preceding paragraph.”). At the change-of-plea hearing, counsel presented this plea

agreement to the District Court; Wilson stated that he understood the agreement and had



                                               -2-
voluntarily assented to it. Government counsel then summarized the contents of the plea

agreement (including the waiver of appellate rights), Wilson again confirmed his assent,

and the District Court accepted the agreement.

       The presentence report (PSR) issued by the United States Probation Office stated

that Wilson was a career offender and that the applicable guidelines offense level was 34.

At the sentencing hearing, the District Court—after ascertaining that neither party

objected to the PSR—adopted the PSR and the offense level of 34, and found that the

resulting guidelines sentencing range was 262 to 327 months. After reducing the offense

level and sentencing range based on Wilson’s cooperation with the government, and after

considering the sentencing factors set forth in 18 U.S.C. § 3553(a), the District Court

sentenced Wilson to a term of 130 months imprisonment.

                                              II.

       We will enforce a provision in a plea agreement waiving the defendant’s right to

appeal “if [the waiver is] entered into knowingly and voluntarily, . . . unless [it] work[s] a

miscarriage of justice.” United States v. Khattak, 273 F.3d 557, 563 (3d Cir. 2001). In

Gwinnett, we held that we have subject matter jurisdiction to review the merits of the

appeal where appellate rights have been waived, but we will decline to exercise that

jurisdiction and will affirm the sentence if we find that the appeal falls within the terms of

a valid and enforceable waiver. See Gwinnett, No. 06-1766, slip op. at 6, 10.




                                             -3-
                                              III.

       The waiver provision of Wilson’s plea agreement, quoted above, is facially valid,1

and Wilson does not claim that it was either unknowing or involuntary. Furthermore,

Wilson does not allege that enforcing the waiver will “work a miscarriage of justice.”

(Indeed, Wilson’s filings do not mention the appellate waiver at all.) We find the waiver

valid and enforceable.

       In addition, we find that Wilson’s appeal falls squarely within the terms of the

waiver provision. Wilson’s right to appeal was preserved only if his sentence failed to

“fall[] within or below the Guidelines range that results from the agreed total Guidelines

offense level of 34.” App. at 42–43 ¶ 7. Wilson does not dispute that the sentencing

judge correctly found that guidelines range to be 262 to 327 months. The sentence

imposed was 130 months, far below the guidelines range. Accordingly, “we are satisfied

that the current appeal is within the scope of [Wilson’s] waiver, that the waiver was

knowing and voluntary, and that enforcing the waiver would not result in a miscarriage of

justice.” United States v. Hahn, 359 F.3d 1315, 1329 (10th Cir. 2004) (en banc) (per

curiam).

                                      *   *    *     *   *




   1
     That is, the plea agreement is in the standard form, was entered into by the defendant
after an opportunity to consult with his attorney, bears the signature of the defendant, and
was agreed to and adopted by both parties and by the District Court at the change-of-plea
hearing.

                                              -4-
For the reasons set forth above, the judgment of the District Court will be affirmed.